Citation Nr: 9901185	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


1.  Entitlement to service connection for a left shoulder 
disability, claimed as direct service connection or as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for aching joints of 
the hands and elbows, claimed as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for sleepless nights 
and memory loss, claimed as due to an undiagnosed illness.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from June 1974 to June 1978 
and from November 1990 to May 1991.  He served in Southwest 
Asia from January 2, 1991, to April 19, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The claim for direct service connection for a left 
shoulder disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  Aching joints of the hands and elbows are not the result 
of disease or injury related to service or due to an 
undiagnosed illness.

3.  Purely subjective tension headaches are not the result of 
disease or injury related to service or to undiagnosed 
illness.

4.  Dysthymic disorder manifested, in pertinent part, by 
sleeplessness and memory loss, was the result of service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to direct service connection for a left 
shoulder disability as due to an undiagnosed illness.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veterans headaches are not the result of organic 
disease incurred or aggravated in service or to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for aching joints 
of the hands and elbows as due to an undiagnosed illness.  
38 U.S.C.A. § 5107(a) (West 1991). 

4.  Dysthymic disorder manifested in part by sleepless nights 
and memory loss was incurred in service.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 1991).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b)(1998).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(1998).  

Objective indications of chronic disability resulting from an 
illness or combination of illnesses include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician and symptoms, other, non-medical 
indicators capable of independent verification.  The 
disabilities must be considered chronic.  That is, the 
disabilities must have existed for six months or more or 
exhibit intermittent episodes of improvement and worsening 
over a six-month period.  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from Part 4 
of Chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).  

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

Service connection may not be granted if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veterans most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness, or that the 
illness is the result of the veterans own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(1-3).  

The threshold question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be plausible; that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

I.  Service Connection for a Left Shoulder Disability, 
Claimed as Direct Service Connection or as Due to an 
Undiagnosed Illness

Based on the above regulations, the Board finds that this 
claim, either considered as direct service connection or as 
due to an undiagnosed illness, is not well grounded.  

The veteran contends, essentially, that during his last three 
weeks in Southwest Asia he developed shoulder and neck 
problems, for which he was given Motrin.  In March 1994, he 
completed a Gulf War Registry in which he complained of 
recurrent midscapular tightness with weakness of left hand 
strength.  In September 1997, the RO requested further 
information as to the veterans claims.  The veteran 
responded only with a brief statement stating that he would 
submit medical records from a private physician.  Records 
from the University of Alabama Department of Family Medicine 
were received in October 1997.  

An analysis of the evidence reveals that on examination for 
his departure from Saudi Arabia in March 1991, the veteran 
reported left shoulder injury.  There was mild decrease in 
motor strength in the left upper extremity.  There was no 
sensory or reflex deficit.  His separation examination, dated 
in April 1991 noted that an orthopedic consultation had been 
performed for a left shoulder injury.  The assessment was a 
normal examination, and the veteran was reassured, but no 
diagnosis was provided.  

Outpatient records from the University of Alabama Department 
of Family Medicine in August 1991 note that the veteran was 
to have a physical examination.  His problem list included 
some shoulder pain which had resolved.  Accordingly, the left 
shoulder was not examined.  

A VA Medical Certificate dated November 1993 noted past 
complaints of neck pain, occasionally radiating  to the left 
shoulder and associated with left arm weakness.  At the time 
of this examination, however, he was without complaints.  The 
impression was left trapezius muscle strain by history.  

In June 1994, the veteran was hospitalized at a VA medical 
center due to complaints of diffuse muscle aches with 
exertion and intermittent numbness in his left arm and hand.  
He stated that the problems first started just prior to his 
release from the Persian Gulf War, that he had been treated 
successfully with Motrin, but that the problem recurred 
following cessation of the Motrin.  A general physical 
examination revealed that the neck had full range of motion 
and was positive for mildly tender left cervical 
lymphadenopathy.  Neurological examination revealed that the 
veteran was alert and oriented, with normal speech.  The 
pupils were equal, round, and reacted to light, and the 
extraocular muscles were intact.  The face was symmetrical 
and without muscle weakness or sensory changes.  Motor was 
5/5 bilaterally in all muscle groups of the upper 
extremities.  Sensation was normal to pinprick, vibration, 
and light touch throughout.  Reflexes were 2 in the upper 
extremities.  The day after admission he underwent 
electrodiagnostic testing which included a Jolly test, 
which was read as abnormal in the preliminary report, 
indicating dysfunction in the neuromuscular junction as seen 
in patients with myasthenia gravis.  This test was to be 
followed up with a single fiber electromyogram, but the 
veteran aborted this test as the pain associated with it was 
considered to be intolerable.  He was also to undergo nerve 
conduction velocity studies for possible cervical 
radiculopathy, but could not tolerate the discomfort 
associated with this procedure, either.  The relevant 
diagnosis was possible myasthenia gravis.

Neurological examination in October 1994 and June 1995 noted 
similar complaints, but musculoskeletal examination at this 
time was negative; all muscles were functional, and x-rays of 
the spine and left shoulder were considered normal.  The 
diagnosis was osteoarthritis of the cervical spine with 
radiculopathy of the left arm. 

On VA general medical examination in June 1995, the diagnoses 
included osteoarthritis of the cervical spine with 
radiculopathy of the left arm.  In June 1995, the veteran 
underwent another VA neurology examination.  The examiner, 
having reviewed numerous symptoms as reported by the veteran, 
including chronic fatigue, left arm and hand numbness, 
headaches, stated that he could find no neurologic cause for 
any of them.  The veteran did not clinically have myasthenia 
gravis.  His entire spine and shoulder x-rays had been 
normal, and he had not been myelopathic on examination.  The 
last evaluation to be done was a C-spine MRI.  This test, 
which was performed the following month for the purpose of 
ruling out demyelinating disease, showed, by mere chance, a 
small area of high signal in the spinal cord at the C6 
representing a small myelomalacia from previous pathology, 
but no other abnormalities.  

A May 1997 VA neurology evaluation report referred to history 
of neck pain with headaches and carpal tunnel syndrome, with 
a reported worsening of symptoms three weeks before.  The 
neurologist noted that the veteran appeared to be interested 
in making his symptoms service connected.  Following 
examination, the neurologist opined that the neck pain 
appeared to be musculoskeletal and that the veterans 
increased symptoms were secondary gain issues with give-away 
weakness.  He suggested treatment with Motrin.  

A May 1997 outpatient report from the University of Alabama 
Family Practice Clinic revealed that the veteran presented 
with right neck and shoulder pain of 2-3 weeks duration.  In 
1995 he had had left neck and shoulder pain, which was 
evaluated at the VA with an MRI of the neck.  He never 
completed nerve conduction velocity tests due to pain. 

In considering direct service connection, the Board notes 
that the veteran sustained an injury involving the left 
shoulder in service, apparently in March of 1991.  However, 
by the time he was examined for service separation in April 
1991, the shoulder was clinically normal.  Thereafter, 
beginning in late 1993, the record is replete with symptoms 
referable to the shoulder, and, initially, it was suspected 
that the cause of these symptoms was a neuromuscular 
dysfunction analogous to myasthenia gravis.  However, 
neuromuscular dysfunction of this type has not been 
clinically confirmed, and, since then, the veteran has 
undergone several neurological examinations and tests, all 
with the purpose of confirming or ruling out any neurological 
disorder causing his symptoms.  An initial diagnosis of 
osteoarthritis of the neck with left radiculopathy was 
similarly ruled out.  By May 1997, chronic disorders such as 
myasthenia gravis and cervical radiculopathy had been ruled 
out, and no objective medical findings relative to a chronic 
left shoulder injury could be found.  It is also emphasized 
that left shoulder symptoms have not been attributed to 
undiagnosed illness.

The Board interprets this evidence as showing that the left 
shoulder injury in service was acute and transitory, and 
resolved without leaving residual disability.  Without 
evidence of a chronic left shoulder disability in service, 
the direct service connection claims not well grounded, and 
must be denied.  

In considering the claim under regulations pertaining to an 
undiagnosed illness attributable to the Persian Gulf War, 
diagnoses of musculoskeletal pain and osteoarthritis of the 
cervical spine with radiculopathy of the left arm have been 
provided to account for the veterans symptoms.  However, the 
medical evidence does not reflect that the symptoms are the 
result of an undiagnosed illness, and, in fact, it is 
doubtful that has any current left shoulder disability.  
Certainly, there are no objective signs of a current disorder 
perceptible to an examining physician or of symptoms capable 
of independent verification.  Thus, both subjective and 
objective evidence fail to show chronic left shoulder 
disability due to undiagnosed illness.  Accordingly, the 
claim for a left shoulder disability due to undiagnosed 
illness must be denied 




II.  Service Connection for Headaches Claimed as Due to an 
Undiagnosed Illness

The veteran contends that, during his three-months service 
in the Persian Gulf, he came in contact with fumes from 
burning oil, diesel fuel, and human waste.  He was also made 
to take pills and shots.  His duties involved driving a 
supply truck for 300 miles once or twice a week and providing 
laundry and baths for military personnel.  He believes, 
therefore, that these experiences have caused symptoms which 
cannot be diagnosed.  

The veterans April 1991 separation examination noted that 
his headaches had worsened during deployment.  During VA 
hospitalization in June 1994, he stated he had an increase in 
the number of stress headaches, which he attributed to an 
increased stress due to involvement in a civil lawsuit 
concerning child support and visitation rights.  

VA outpatient clinical notes reveal several complaints of 
headaches, principally in November 1993, November 1995, 
January 1997, and May 1997.  The headaches were diagnosed as 
tension headaches, which responded to over-the-counter 
analgesics with Elavil.  Private medical records in May 1997 
also noted a diagnosis of tension headaches.  

The Board has carefully considered the evidence concerning 
the veterans headaches.  It is observed that his headaches 
have been specifically diagnosed as tension headaches and, on 
at least one occasion, were attributed to current stress in 
his personal life.  There is no evidence that the headaches 
are due to an undiagnosed illness related to service in the 
Persian Gulf.  

The applicable regulatory criteria provide that purely 
subjective complaints such as headaches, when they are 
recognized as symptomatic of brain damage or other organic 
disability such as migraine, may be service connected for 
compensation benefits.  However, in this  case, the medical 
evidence shows that the headaches are simply symptoms of 
transitory emotional states, rather than manifestations of a 
distinct disease entity.  Accordingly, this claim is not well 
grounded and must be denied.  

III.  Service Connection for Aching Joints of the Hands and 
Elbows Claimed to be Due to an Undiagnosed Illness

An April 1991 separation examination noted that he had 
fractured his left wrist approximately 10 years before and 
now had pain in the same area, mostly in his hand.  He stated 
that he took Motrin for the pain in his left hand.  Clinical 
evaluation showed no pertinent abnormality.

Private progress records in June 1992 reflect complaints of 
stiffness of the hands, new onset.  VA outpatient treatment 
reports March 1994 to November 1995 note symptoms of pain and 
numbness in left elbow, forearm, and hand.  He reportedly 
worked on a computer at his place of employment and had a 
history of left carpal tunnel syndrome.  These records reveal 
continued diagnosis and treatment for carpal tunnel syndrome 
of the left hand.  

The June 1994 VA hospitalization report also notes a 
diagnosis of left carpal tunnel syndrome.  The veteran not 
only voiced complaints of muscle aches and intermittent 
numbness and weakness in his left arm and hand, but nerve 
conduction velocity testing and electromyograms showed 
findings consistent with a left carpal tunnel syndrome.  

A June 1995 VA disability evaluation examination noted that 
the veteran had had some arthritis or pain in the fingers and 
elbows and especially the left wrist.  He had had a prior 
diagnosis of left carpal tunnel syndrome.  Examination 
confirmed carpal tunnel syndrome of the left hand. 

Private progress records in August 1995 reflect history of 
left arm pain that began 4 years previously as neck and 
shoulder pain while the veteran was in Saudi Arabia and then 
involved the left forearm.  The assessment was that left arm 
pain was possibly due to neuropathy secondary to cervical 
disc disease. 

A March 1997 VA neurology consultation in referring to the 
veterans complaints of left arm numbness/weakness for six 
years, noted that he had had multiple evaluations and tests, 
all with no physical findings.  The examiner in this 
examination could discover no abnormal neurological findings.  
A May 1997 private examination appears to confirm this 
result.  It was noted that the veteran had had carpal tunnel 
of the left hand but this had resolved, with occasional 
flare-ups during certain activities. 

In considering this evidence, the Board notes that although 
other diagnoses were considered, ultimately, a diagnosis of 
left carpal tunnel syndrome has been arrived at to account 
for the veterans symptoms.  His symptoms have not, according 
to the medical evidence, been attributed to an undiagnosed 
illness.  There is no medical evidence linking the left 
carpal tunnel syndrome to service.  In this regard, no 
neurological abnormality of the left upper extremity was 
shown when he was examined for service separation.  

To summarize, aching joints of the left hand and elbow are 
shown by the medical evidence to be due to a diagnosed 
illness, left carpal tunnel syndrome.  This chronic 
disability is not shown to have been present in service or to 
be otherwise related to service.  

The veteran has provided no evidence of aching joints of the 
right hand, forearm, and elbow.  There is also no medical 
evidence of chronic disability of the right upper extremity 
symptoms. The evidence, therefore, does not show any signs 
and symptoms which may be attributable to an undiagnosed 
illness involving the right upper extremity.  

IV.  Service Connection for Sleepless Nights and Memory Loss 
Claimed to be Due to an Undiagnosed Illness

Service medical records show no pertinent abnormality.  VA 
outpatient treatment reports March 1994 to November 1995 
reveal subjective complaints of chronic fatigue, sleep 
disturbances, and subjective memory problems.  Diagnoses 
included depression and dysthymic disorder. 

During the June 1994 VA hospitalization, the veteran 
complained of decreased memory, lack of concentration, 
decreased sleep, early morning awakening, despondent mood and 
mood swings, and increased startle reflex since his return 
from Southwest Asia.  Although the veteran could not be seen 
by a psychiatrist due to his short stay in the hospital, 
physicians interpreted the veterans symptoms as caused by 
depression, and he was started on antidepressant medication.

A VA mental status examination in June 1995 reported a 
history of the veterans responsibilities in Saudi Arabia.  
His duty was physically strenuous.  His sleep was often 
interrupted and was usually shorter than eight hours.  He 
experienced profound distress with perceived poor 
communication and poor leadership and found sand storms 
frightening and unpleasant.  He felt that at the VA hospital 
he had not been treated with the right respect in terms of 
his frequent headaches and left arm pain, that he had been 
brushed away and told that everything would be all right.  
Subjective complaints included fatigue, depression, 
irritability, non-refreshing and fitful sleep, low self-
esteem, difficult concentration, subjective difficulties with 
memory, and occasional feelings of hopelessness.  The mental 
status examination found the veteran pleasant, but very 
easily upset and defensive.  His affect was depressed, but he 
showed no sign of psychotic disorder.  Social judgment and 
memory were within normal limits; attention and concentration 
were decreased.  The diagnosis was dysthymic disorder of late 
onset, probably since April of 1991.   

A March 1997 VA neurology consultation report stated that the 
veteran had been given antidepression therapy in 1995, but 
had stopped taking medication.  

The medical evidence shows that the veterans sleeplessness 
and subjective memory loss are not due to an undiagnosed 
illness, but to a depressive disorder.  While there no 
evidence of depressive disorder in the service medical 
records, there is medical opinion linking the disorder to 
service.  That is, it was the opinion of the recent VA 
psychiatric examiner that dysthymic disorder had probably 
been present since service.  With application of the benefit 
of the doubt rule, service connection for the depressive 
disorder (dysthymic disorder) is warranted. 

The RO has found the veterans claims not well grounded and 
has specifically addressed the question of well-groundedness, 
thus obviating any prejudice to the veteran from the omission 
of the well-grounded analysis.  Additionally, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to submit a well grounded claim for 
service connection for the claimed condition, and the reasons 
why his current claim is inadequate.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1996).  


ORDER

Service connection for a left shoulder disability is denied, 
both as a direct claim and as due to an undiagnosed illness.  

Service connection for headaches, claimed as due to an 
undiagnosed illness, is denied.

Service connection for aching joints of the hands and elbows, 
claimed as due to an undiagnosed illness, is denied.  

Service connection for depressive disorder is granted.  


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
